Exhibit 10.3

 

AMENDED AND RESTATED EMPloYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into effective as of March 10, 2016 (the “Amendment Date”), by and
between LIQUIDMETAL TECHNOLOGIES, INC., a Delaware corporation (the “Company”),
and THOMAS STEIPP, an individual residing in the State of California (the
“Employee”).

 

recitals

 

WHEREAS, the Employee and the Company previously entered into an Employment
Agreement dated August 3, 2010 (the “Effective Date”) pursuant to which the
Company agreed to employ Employee as the Company’s President and Chief Executive
Officer (the “Original Employment Agreement”), and the Employee has continued to
serve in those roles continuously since that date;

 

WHEREAS, the Original Employment Agreement provided for an employment term of
five years, which term expired on August 3, 2015;

 

WHEREAS, the Company and Employee entered into an Amended and Restated
Employment Agreement (“Amendment”) on February 4, 2016; and

 

WHEREAS, the Company and the Employee desire to amend and restate the Original
Employment Agreement and Amendment to extend the term of Employee’s employment
with the Company and to provide for other terms and conditions of such
employment, all as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the Company and the Employee hereby amend and
restate the Original Employment Agreement and Amendment to read as follows:

 

1.     Employment. The Company hereby employs Employee, and the Employee hereby
accepts such employment, upon the terms and conditions set forth in this
Agreement.

 

2.     Term. Subject to the terms and conditions of this Agreement, including,
but not limited to, the provisions for termination set forth in Section 5
hereof, the employment of the Employee under the Original Employment Agreement
commenced on the Effective Date, continued through the Initial Term (as defined
in the Original Employment Agreement) and has continued thereafter. The Company
and Employee agree that Employee’s employment shall continue from the date
hereof through August 3, 2017 (the “Subsequent Term”). Upon the expiration of
the Subsequent Term, the term of Employee’s employment shall be renewed upon the
Company and Employee agreeing to extend this Agreement in writing.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Duties. Employee has served, and will continue to serve, as PRESIDENT and
CHIEF EXECUTIVE OFFICER of the Company. The Employee will devote his full
business time, attention, skill, and energy to the business of the Company and
will be a full-time employee of the Company. Employee will use the Employee’s
best efforts to promote the success of the Company’s business and will cooperate
fully with the Board of Directors in the advancement of the best interests of
the Company. Furthermore, the Employee shall assume and competently perform such
reasonable responsibilities and duties as may be assigned to the Employee from
time to time by the Board of Directors and Chairman of the Board of the Company
or their designee. To the extent that the Company shall have any parent company,
subsidiaries, affiliated corporations, partnerships, or joint ventures
(collectively “Related Entities”), the Employee shall perform such duties to
promote these entities and to promote and protect their respective interests to
the same extent as the interests of the Company without additional compensation.
At all times, the Employee agrees that the Employee has read and will abide by,
and prospectively will read and abide by, any employee handbook, policy, or
practice that the Company or Related Entities has or hereafter adopts with
respect to its employees generally.

  

4.     Compensation.

 

(a)     Annual Base Salary. As compensation for Employee’s services and in
consideration for the Employee’s covenants contained in this Agreement, the
Company shall pay the Employee an annual base salary of $300,000, which salary
shall be paid in accordance with the Company’s regular payroll schedule and will
be subject to applicable tax and other legally required withholdings. The annual
compensation may be adjusted upward (but not downward) in the sole discretion of
the Board of Directors.

 

(b)     Bonuses. In addition to the Employee’s annual base compensation, during
the term of the Employee’s employment hereunder, the Employee shall be entitled
to only such bonuses or additional compensation as may be granted to the
Employee by the Board of Directors or Chairman of the Board of the Company, in
their sole discretion.

 

(c)     Reimbursement of Expenses. The Employee shall be reimbursed for all
reasonable and customary travel and other business expenses incurred by Employee
in the performance of Employee’s duties hereunder, provided that such
reimbursement shall be subject to, and in accordance with, any expense
reimbursement policies and/or expense documentation requirements of the Company
that may be in effect from time to time.

 

(d)     Stock Grant. Following the Effective Date, the Company granted to
Employee 6,000,000 shares of restricted stock, and has subsequently granted to
the Employee additional shares of restricted stock and options. The Company and
the Employee contemplate that the Company will in the future make additional
equity grants (restricted stock and/or options) to Employee consistent with the
Company’s employee equity grant practices, but in all cases subject to the
absolute discretion of the Company’s Board of Directors as to whether to make
any such grants and as to the number of shares, price, vesting and other terms
as the Board may determine.

 

(e)     Other Benefits. During the term of the Employee’s employment hereunder,
the Employee shall be eligible to participate in such pension, life insurance,
health, disability insurance and other benefits plans, if any, which the Company
may from time to time make available to similar-level employees.

 

 
 

--------------------------------------------------------------------------------

 

 

(f)     Vacation. The Employee shall be entitled to four weeks paid vacation
during each calendar year. Vacation shall be taken at such times and with such
notice so as to not disrupt or interfere with the business of the Company.
Unused vacation from a particular calendar year will not be paid in cash but
will carry over to the succeeding calendar year, up to a maximum of 3 weeks, and
no more than 3 weeks of carried-over vacation may be taken during any calendar
year (or such other amount as is provided for in any policy or plan that the
Board may adopt).

 

5.     Termination.

 

(a)     Death. The Employee’s employment under this Agreement shall terminate
immediately upon Employee’s death. In the event of a termination pursuant to
this Section 5(a), the Employee’s estate shall be entitled to receive any unpaid
base salary owing to Employee up through and including the date of the
Employee’s death.

 

(b)     Disability. If during the term of the Employee’s employment hereunder,
the Employee becomes physically or mentally disabled in the determination of a
physician appointed or selected by the Company, or, if due to any physical or
mental condition, the Employee becomes unable for a period of more than sixty
(60) days during any six-month period to perform Employee’s duties hereunder, on
substantially a full-time basis as determined by a physician selected by the
Company, the Company may, at its option, terminate the Employee’s employment
upon not less than thirty (30) days written notice. In the event of a
termination pursuant to this Section 5(b), the Employee shall be entitled to
receive any unpaid base salary owing to Employee up through and including the
effective date of termination.

 

(c)     Termination By Company Without Cause. The Company may terminate the
Employee’s employment at any time without cause (a “Termination Without Cause”).
In the event of a Termination Without Cause, the Employee shall continue to
receive the Employee’s base salary (as then in effect) during the twelve (12)
month period immediately following the effective date of the Termination Without
Cause (the “Severance Period”). In addition to the severance pay described in
the preceding sentence, the Employee shall continue, during the Severance
Period, to receive all employee health and welfare benefits to which Employee
was entitled immediately prior to the Termination Without Cause. Employee agrees
and acknowledges, however, that Employee will forfeit the right to receive base
salary and benefits during the Severance Period immediately upon the Employee’s
breach of any covenant set forth in Section 6 of this Agreement. The Employee’s
right to receive any severance payments pursuant to this Section 5(c) is
conditioned upon the Employee signing a general release in form and substance
satisfactory to the Company under which the Employee releases the Company and
its affiliates, together with their respective officers, directors,
shareholders, employees, agents and successors and assigns, from any and all
claims Employee may have against them as of the date of such release (whether
known or unknown), other than claims arising out of (A) this Agreement, (B) the
agreements relating to the equity awards granted to Employee or (C) the Amended
and Restated Director and Officer Indemnification Agreement between the Company
and Employee dated September 30, 2015 (the “Indemnification Agreement”). In
addition, upon a Termination Without Cause, the vesting of any equity award that
is not completely vested as of the effective date of such termination shall
immediately be accelerated so that such award becomes vested for that number of
shares as to which it would be vested if Employee’s employment were to continue
for 12 months following the effective date of such termination. In addition, the
period of time during which Employee shall be entitled to exercise any equity
award that is an option shall be extended to the earlier of (i) the second
anniversary of such effective date or (ii) the date on which such option would
otherwise expire and terminate in accordance with the terms of such option
(without giving effect to any expiration or termination that is based upon the
date of any termination of employment).

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Termination By Company With Cause. The Company may terminate the
Employee’s employment at any time with Cause. As used in this Agreement, “Cause”
shall mean the following: (1) the Employee’s failure or inability to perform
Employee’s duties under this Agreement to the reasonable satisfaction of the
Board of Directors of the Company after being given written notice of the
Employee’s deficiencies and having a period of at least ten (10) days to cure
such deficiencies to the reasonable satisfaction of the Board of Directors; (2)
dishonesty or other serious misconduct (3) the commission of an unlawful act
material to Employee’s employment, (4) a material violation of the Company’s
policies or practices which reasonably justifies immediate termination; (5)
committing, pleading guilty, nolo contendre or no contest (or their equivalent)
to, entering into a pretrial intervention or diversion program regarding, or
conviction of, a felony or any crime or act involving moral turpitude, fraud,
dishonesty, or misrepresentation; (6) the commission by the Employee of any act
which could reasonably affect or impact to a material degree the interests of
the Company or Related Entities or in some manner injure the business, or
business relationships of the Company or Related Entities; (7) the Employee’s
inability to perform an essential function of Employee’s position; (8) any
material breach by Employee of this Agreement which, if unintentional and
capable of being cured, is not cured within ten (10) days of written notice of
such breach by the Company to Employee. The Company may terminate this Agreement
for Cause at any time without notice. In the event of a termination for Cause,
the Company shall be relieved of all its obligations to the Employee provided
for by this Agreement as of the effective date of termination, and all payments
to the Employee hereunder shall immediately cease and terminate as of such date,
except that Employee shall be entitled to the annual base salary hereunder up to
and including the effective date of termination, provided, however, that the
Employee’ s obligations under Sections 6 and 7 of this Agreement shall survive
such a Termination for Cause, and any other liabilities or obligations which
have accrued and are owed by the Employee to the Company shall not be
extinguished or released by such termination.

  

(e)

 

At any time prior to the second anniversary of such Change of Control, the
Company terminates Employee’s employment without Cause , or Employee voluntarily
terminates his employment for Good Reason (as defined below), the Employee shall
be entitled to lump-sum severance compensation in an amount equal to one (1)
year of Employee’s then-current base salary (the “Supplemental Change in Control
Compensation”). The Supplemental Change in Control Compensation shall be payable
on fifteen (15) days after the effective date of the termination of Employee’s
employment. In addition to the Supplemental Change in Control Compensation, the
Employee shall, to the extent permitted by any applicable benefit plan, continue
to receive, from the date of termination through the second anniversary of such
date of termination, all employee health and welfare benefits that Employee
would have received during such period in the absence of such termination.
Employee agrees and acknowledges, however, that Employee will forfeit the right
to receive Supplemental Change in Control Compensation and benefits during such
period immediately upon the Employee’s breach of any covenant set forth in
Section 6 of this Agreement. In addition, all unvested shares subject to any
equity award shall immediately vest upon the effective date of termination of
Employee’s employment as set forth in the Employee Termination Notice. In
addition, the period of time during which Employee shall be entitled to exercise
any equity award that is an option shall be extended to the earlier of (i) the
second anniversary of such effective date of termination or (ii) the date on
which such option would otherwise expire and terminate in accordance with the
terms of such option (without giving effect to any expiration or termination
that is based upon the date of any termination of employment).

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     For purposes hereof, the term “Change in Control “means any of the
following events: (1) any entity or “group” (as described in Rule 13d-5(b)(l)
promulgated under the Securities Exchange Act of 1934, as amended), other than
an affiliate or subsidiary of the Company or an employee benefit plan
established or maintained by the Company, a subsidiary of the Company, or any of
their respective affiliates, acquires more than 50.0% of the combined voting
power of the Company’s then outstanding securities; or (2) the consummation of
(A) a merger or consolidation of the Company with or into another corporation
unless after giving effect to such transaction, the stockholders of the Company
immediately prior to such transaction own more than 50% of the aggregate voting
power of the Company or the successor entity of such transaction, or (B) a sale
or disposition of all or substantially all of the Company’s assets.

 

(ii)     “Good Reason” means (i) the failure of the Company to pay Employee’s
base salary at no less than the rate in effect immediately prior to the Change
of Control, or the Company’s reduction in Employee’s target bonus, (ii) the
assignment of Employee to a position, responsibilities, authority level or
duties of a materially lesser status or degree of responsibility than his
position, responsibilities, authority level, or duties immediately prior to the
Change of Control, or (iii) the transfer of Employee to a work site more than
twenty-five mile distance from Employee’s work site immediately prior to the
Change of Control, in each case without Employee’s consent; provided, that, in
each case, the Company shall have been given written notice by Employee
describing in reasonable detail the occurrence of the event r circumstance for
which Employee believes he may resign for Good Reason within thirty (30)
business days of when Employee first learns of the first occurrence thereof and
the Company shall not have cured such event or circumstance within fifteen (15)
business days after the Company’s receipt of such notice.

 

(iii)     The Employee’s right to receive any compensation pursuant to this
Section 5(e) is conditioned upon the Employee signing (on or before such
compensation is due) a general release in form and substance satisfactory to the
Company under which the Employee releases the Company and its affiliates,
together with their respective officers, directors, shareholders, employees,
agents and successors and assigns, from any and all claims Employee may have
against them as of the date of such release (whether known or unknown), other
than claims arising out of (A) this Agreement, (B) the agreements relating to
the equity awards granted to Employee or (C) the Indemnification Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(f)     Termination by Employee Without a Change of Control. Employee may
terminate his employment at any time upon 30 days written notice to the Company.
If such termination is covered by an Employee Termination Notice described in
Section 5(e), then such termination shall be governed by Section 5(e) and not
this Section 5(f). If such termination is not covered by an Employee Termination
Notice, Employee shall be entitled to receive only any unpaid base salary owing
to Employee up through and including the effective date of such termination, and
the vesting and exercisability of equity awards granted to Employee shall be
governed by the equity award agreements evidencing such awards.

 

(g)     Change of Status. If, without a Change of Control having occurred, the
Board changes Employee’s position so that he is no longer the Chief Executive
Officer of the Company, the base salary, bonus, equity awards and other benefits
associated with the new position in the twelve months following such change in
position shall be no less than those set forth in Section 5(e) as if Employee’s
employment had been Terminated Without Cause as of the date of the change in
position.

 

6.     Nonsolicitation and Nondisclosure Covenants.

 

(a)     Rationale for Restrictions. Employee acknowledges that Employee’s
services hereunder are of a special, unique and extraordinary character, and
Employee’s position with the Company places Employee in a position of confidence
and trust with customers, suppliers and other persons and entities with whom the
Company and its Related Entities have a business relationship. The Employee
further acknowledges that the rendering of services under this Agreement will
likely require the disclosure to Employee of Confidential Information (as
defined below) including Trade Secrets of the Company relating to the Company
and/or Related Entities. As a consequence, the Employee agrees that it is
reasonable and necessary for the protection of the goodwill and legitimate
business interests of the Company and Related Entities that the Employee make
the covenants contained in this Section 6, that such covenants were and are a
material inducement for the Company to employ the Employee and to enter into the
Original Employment Agreement and this Agreement and that the covenants are
given as an integral part of and incident to this Agreement.

 

(b)     Nonsolicitation Covenants. As used herein, the term “Restrictive Period”
means the time period commencing on the Effective Date and ending on the second
(2nd) anniversary of the date on which the Employee’s employment by the Company
(or any Related Entity) terminates for any reason, including both a termination
by the Company for Cause and Not for Cause. In addition, the term “Covered
Business” means any business which is the same or similar to, any business
conducted by the Company or any of the Related Entities at any time during the
Restrictive Period. The Employee agrees that the Employee will not engage in any
of the following acts anywhere in the world during the Restrictive Period:

 

 

(i)

directly or indirectly assist, promote or encourage any existing or potential
employees, customers, clients or vendors of the Company or any Related Entity,
as well as any other parties which have a business relationship with the Company
or a Related Entity, to terminate, discontinue, or reduce the extent of their
relationship with the Company or a Related Entity;

 

 
 

--------------------------------------------------------------------------------

 

 

 

(ii)

directly or indirectly solicit business of the same or similar type as a Covered
Business, from any person or entity known by the Employee to be a customer or
client of the Company, whether or not the Employee had contact with such person
or entity during the Employee’s employment with the Company;

 

 

(iii)

disparage the Company, any Related Entities, and/or any shareholder, director,
officer, employee, or agent of the Company or any Related Entity; and/or

 

 

(iv)

engage in any practice the purpose of which is to evade the provisions of this
Section 6.

 

Employee acknowledges that Employee’s services hereunder are of a special,
unique and extraordinary character, and Employee’s position with the Company
places Employee in a position of confidence and trust with suppliers, and other
persons and entities with whom the Company and its Related Entities have a
business relationship. The Employee further acknowledges that the rendering of
services under this Agreement will likely require the disclosure to Employee of
Confidential Information (as defined below) and Trade Secrets (as defined below)
of the Company relating to the Company and/or Related Entities. As a
consequence, the Employee agrees that it is reasonable and necessary for the
protection of the goodwill and legitimate business interests of the Company and
Related Entities that the Employee make the covenants contained in this Section
6, that such covenants are a material inducement for the Company to employ the
Employee and to enter into the Original Employment Agreement and this Agreement,
and that the covenants are given as an integral part of and incident to this
Agreement.

 

(c)     Disclosure of Confidential Information. The Employee acknowledges that
the inventions, innovations, software, Trade Secrets, business plans, financial
strategies, finances, and all other confidential or proprietary information with
respect to the business and operations of the Company and Related Entities are
valuable, special and unique assets of the Company. Accordingly, the Employee
agrees not to, at any time whatsoever either during or after the Employee’s term
of employment with the Company, disclose, directly or indirectly, to any person
or entity, or use or authorize any person or entity to use, any confidential or
proprietary information with respect to the Company or Related Entities without
the prior written consent of the Company, including, without limitation,
information as to the financial condition, results of operations, identities of
clients or prospective clients, products under development, acquisition
strategies or acquisitions under consideration, pricing or cost information,
marketing strategies, passwords or codes or any other information relating to
the Company or any of the Related Entities which could be reasonably regarded as
confidential (collectively referred to as “Confidential Information”). However,
the term “Confidential Information” does not include any information which is or
shall become generally available to the public other than as a result of
disclosure by the Employee or by any person or entity which the Employee knows
(or which the Employee reasonably should know) has a duty of confidentiality to
the Company or a Related Entity with respect to such information. In addition to
the foregoing Company will be fully entitled to all of the protections and
benefits afforded by the California Uniform Trade Secrets Acts and any other
applicable law. The term “Trade Secret” shall mean any information including a
formula, pattern, compilation, program, device, method, technique or process
that derives independent economic value, actual or potential, from being not
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use,
including but not limited to the patented information and processes as well as
the unpatented information and processes comprising underlying, arising from and
associated with Liquidmetal alloys.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Prevention of Premature Disclosure of Confidential Information and Trade
Secrets. The Employee agrees and acknowledges that, because the success of the
Company is heavily dependent upon maintaining the secrecy of the Company’s
Confidential Information and Trade Secrets and preventing the premature public
disclosure of the Company’s proprietary information and technology including its
Confidential Information and Trade Secrets, the Employee agrees to use the
Employee’s best efforts and his or her highest degree of care, and prudence to
ensure that no Confidential Information or Trade Secret prematurely leaks or
otherwise prematurely makes its way into the public domain or any public forum,
including, without limitation into any trade publications, internet chat rooms,
or other similar forums. In the event the Employee becomes aware of any
premature leak of Confidential Information or Trade Secret or becomes aware of
any circumstances creating a risk of such a leak, the Employee shall immediately
inform the Board of Directors of such leak or of such circumstances.

 

(e)     Removal and Return of Proprietary Items. The Employee will not remove
from the Company’s premises (except to the extent such removal is for purposes
of the performance of the Employee’s duties at home or while traveling, and
under such conditions and restrictions as are specifically authorized and/or
required by the Company) or transmit by any means, electronic or otherwise, any
document, record, notebook, model, component, device, computer software or code,
or Confidential Information or Trade Secret whether embodied in a disk or in any
other form, including electronic form (collectively, the “Proprietary Items”).
The Employee recognizes that, as between the Company and the Employee, all of
the Proprietary Items, whether or not developed by the Employee, are the
exclusive property of the Company. Upon termination of Employee’s employment
with the Company by either party (regardless of the reason for termination) or
upon the request of the Company during the term of employment, the Employee will
return to the Company all of the Proprietary Items in the Employee’s possession
or subject to the Employee’s control, and the Employee shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items, Confidential Information, Trade Secret or any part thereof.

 

(f)     Enforcement and Remedies. In the event of any breach of any of the
covenants set forth in this Section 6, the Employee recognizes that the remedies
at law will be inadequate and that in addition to any relief at law which may be
available to the Company for such violation or breach and regardless of any
other provision contained in this Agreement, the Company shall be entitled to
equitable remedies (including an injunction) and such other relief as a court
may grant after considering the intent of this Section 6. Additionally, the
period of time applicable to any covenant set forth in this Section 6 will be
extended by the duration of any violation by Employee of such covenant. In the
event a court of competent jurisdiction determines that any of the covenants set
forth in this Section 6 are excessively broad as to duration, geographic scope,
prohibited activities or otherwise, the parties agree that this covenant shall
be reduced or curtailed to the extent, but only to the extent, necessary to
render it enforceable.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     Employee Inventions.

 

(a)     Employee agrees that any inventions, original works of authorship or
other work product in whole or in part conceived or made by Employee which are
made through the use of any of the Confidential Information or any of the
Company’s equipment, facilities, supplies, trade secrets or time or which relate
to the Company’s business or the Company’s actual or demonstrably anticipated
research and development, or which result from any work performed by Employee
for the Company, along with any rights in or to any of the foregoing under
copyright, patent, trade secret, trademark, or other law, shall belong
exclusively to the Company and shall be deemed part of the Confidential
Information for purposes of this Agreement whether or not fixed in a tangible
medium of expression. Without limiting the foregoing, Employee agrees that any
such original works of authorship shall be deemed to be “works made for hire”
and that the Company shall be deemed the author thereof under the U. S.
Copyright Act (Title 17 of the U. S. Code), provided that in the event and to
the extent such works are determined not to constitute “works made for hire” as
a matter of law or that there are any rights that do not accrue to the Company
as a work made for hire, Employee hereby irrevocably assigns and transfers to
the Company all right, title and interest in and to such works, including but
not limited to copyrights and other intellectual property rights. This Agreement
shall be construed in accordance with the provisions of Section 2870 of die
California Labor Code (a copy of which is attached as Exhibit A hereto) relating
to inventions made by Employee, and accordingly this Agreement is not intended
and shall not be interpreted to assign to or vest in the Company any of
Employee’s rights in any inventions other than those described in the first
sentence of this Section 7(a).

 

(b)     At all times during Employee’s employment by the Company, Employee will
maintain a complete and detailed current written record of all ideas, concepts,
improvements, discoveries or inventions, of any nature (“Inventions”), whether
patentable or not, created or made in whole or part by Employee, either solely
or jointly with others, and Employee will promptly disclose any such Inventions
to the Company, in writing. Employee further agrees that all such written
records shall be and remain the sole and exclusive property of the Company, and
Employee shall make such written records available to the Company at any time
upon request, for review, inspection or copying by the Company, and shall
deliver all copies of such records to the Company upon termination of Employee’s
employment, for any reason.

 

(c)     With respect to Inventions made or conceived of in whole or part by
Employee, either solely or jointly with others, whether during Employee’s
employment by the Company or after termination of such employment if developed
using, applying or adapting, in any way, the Company’s equipment, supplies,
facilities, Confidential Information or trade secret information, or during
Employee’s working hours, or such Invention relates to the Company’s business,
or actual or demonstrably anticipated research or development, or results from
any work done in whole or part by Employee, either solely or jointly with
others, for the Company, or is based on or related to programs, processes,
Inventions or information learned by Employee during such employment

 

 
 

--------------------------------------------------------------------------------

 

 

 

(i)

Employee shall inform the Company promptly and fully of such Inventions by a
written report, setting forth in detail the procedures employed and the results
achieved.

 

 

(ii)

Employee hereby expressly transfers and assigns to the Company all of Employee’s
right, title and interest in and to such Inventions; and to applications for
U.S. and/or foreign letters patent and/or copyrights as well as any and all
continuations, continuations-in-part, and divisions thereof and to U.S. and/or
foreign letters patent and/or copyrights issued thereon, as well as any and all
reissues, extensions, improvements, or further developments thereof.

 

 

(iii)

Employee shall apply, or assist the Company in applying, at the Company’s
request and expense, for U.S. and/or foreign letters patent and/or copyrights in
the Company’s name or otherwise as the Company shall desire. The decision to
obtain letters patent and/or copyrights shall reside solely with the Company;
however, the decision not to obtain or time thereafter, shall not be construed
as a waiver of any rights hereunder.

 

 

(iv)

the Company shall also have the royalty-free right to use in its business, to
license other to use, and to make use and sell products, processes and/or
services derived from any Inventions, discoveries, designs, improvements,
concepts, ideas, whether patentable or not, including but not limited to
process, methods, formulas, techniques or know-how related thereto, which are
not within the scope of Inventions as defined herein, but which are conceived or
made in whole or part by Employee, either solely or jointly with others, during
regular working hours or with the use of the Company’s equipment, supplies,
facilities, Confidential Information, trade secret information materials or
personnel.

 

8.     Essential and Independent Covenants. The Employee’ s covenants in
Sections 6 and 7 of this Agreement are independent covenants, and the existence
of any claim by the Employee against the Company under this Agreement or
otherwise will not excuse the Employee’s breach of any covenant in Section 6 or
7. The covenants of Section 6 and 7 shall survive the expiration, termination,
extinguishment, or lapse of this Agreement under any circumstances, even if this
Agreement is terminated by either party, whether for Cause or Not for Cause.

 

 
 

--------------------------------------------------------------------------------

 

 

9.     Representations and Warranties by the Employee. The Employee represents
and warrants to the Company that the execution and delivery by the Employee of
this Agreement do not, and the performance by the Employee of the Employee’ s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both:(a) violate any judgment, writ, injunction, or order of
any court, arbitrator, or governmental agency applicable to the Employee, or (b)
conflict with, result in the breach of any provisions of or the termination of,
or constitute a default under, any agreement to which the Employee is a party or
by which the Employee is or may be bound, including, without limitation, any
noncompetition agreement or similar agreement Employee further represents and
warrants that he fully and completely understands this Agreement and that he has
engaged in negotiations with the Company and has either consulted with an
attorney of his choice or has had ample opportunity to do so and is fully
satisfied with the opportunity he has had.

 

10.     Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when hand- delivered, sent by facsimile transmission (as
long as receipt is acknowledged), or mailed by United States certified or
registered mail, return receipt requested, postage prepaid. addressed to the
address or facsimile number for each party set forth on the signature page
hereto, or to such other address or facsimile number as either party may have
furnished to the other in writing in accordance except that a notice of change
of address shall be effective only upon receipt.

 

11.     Miscellaneous. No provision of this Agreement may be modified or waived
unless such waiver or modification is agreed to in writing signed by both of the
parties hereto. No waiver by any party hereto of any breach by any other party
hereto shall be deemed a waiver of any similar or dissimilar term or condition
at the same or at any prior or subsequent time. This Agreement is the entire
agreement between the parties hereto with respect to the Employee’s employment
by the Company, and there are no agreements or representations, oral or
otherwise, expressed or implied, with respect to or related to the employment of
the Employee which are not set forth in this Agreement, other than (i) the
Indemnification Agreement, which shall continue in full force and effect without
change and (ii) the agreements between the Company and the Employee relating to
the equity awards previously granted to Employee, which shall continue to govern
those awards, except that, to the extent the acceleration of vesting provisions
in this Agreement vary from the vesting provisions of those award agreements,
the provisions of this Agreement shall control. This Agreement supersedes that
certain Change of Control letter agreement dated September 13, 2013, which
agreement is hereby terminated and of no further force or effect. This Agreement
shall be binding upon, and inure to the benefit of, the Company, its respective
successors and assigns, and the Employee and Employee’s heirs, executors,
administrators and legal representatives. The duties and covenants of the
Employee under this Agreement, being personal, may not be delegated or assigned
by the Employee without the prior written consent of the Company, and any
attempted delegation or assignment without such prior written consent shall be
null and void and without legal effect. The parties agree that if any provision
of this Agreement shall under any circumstances be deemed invalid or
inoperative, the Agreement shall be construed with the invalid or inoperative
provision deleted and the rights and obligations of the parties shall be
construed and enforced accordingly. This Agreement may be assigned by the
Company without the consent of the Employee, provided, however, that the
Employee is given notice of the assignment.

 

 
 

--------------------------------------------------------------------------------

 

 

12.     Governing Law; Resolution of Disputes. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of California without regard to principles of choice of law or
conflicts of law thereunder. Any action or proceeding seeking to enforce any
provision of: or based on any right arising out of, this Agreement may be
brought against either of the parties in the courts of the State of California,
County of Orange, or, if it has or can acquire jurisdiction, in the federal
courts located in Orange County, California, and each of the parties consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world. The parties hereto agree that
having venue and jurisdiction solely in California is reasonable in that the
headquarters for the Company is in Orange County, California and that site for
litigation is the most central for such matters. THE PARTIES HEREBY WAIVE A JURY
TRIAL IN ANY LITIGATION ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE
EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY. This Agreement shall not be
construed against either party but shall be construed without regard to the
participation of either party in the drafting of this Agreement or any part
thereof.

 

13.     Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be effective upon the execution and delivery by any party hereto of facsimile
copies of signature pages hereto duly executed by such party; provided, however.
that any party delivering a facsimile signature page covenants and agrees to
deliver promptly after the date hereof two (2) original copies to the other
party hereto.

 

14.     Modification By The Court. In the event that any provision or Section of
this Agreement violates any law of the state of California or is for some other
reason unenforceable as written in the state of California, the Employee and the
Company agree that the unenforceable provision or Section should not cause the
entire Agreement to become unenforceable unless it is caused to fail in its
essential purpose. In the event that any provision or Section of this Agreement
violates any law of the state of California or is for some other reason
unenforceable as written in the state of California, the Employee agrees that
the provision should be reduced in scope or length or otherwise modified by the
Court, if possible under the law, to cause the provision or Section of the
Agreement to be legal and enforceable but to still provide to the Company the
maximum protection available to it under the law.

 

Signature(s) on following page

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

          By: /s/ Tony Chung   Tony Chung, CFO           Liquidmetal
Technologies   30452 Esperanza   Rancho Santa Margarita, CA 92688      

EMPLOYEE:

          /s/ Thomas Steipp   Thomas Steipp       Address: 15560 Shannon Heights
  Los Gatos, CA 95032

 

 
 

--------------------------------------------------------------------------------

 

 

exhibit a

 

Section 2870 of the California Labor Code provides:

 

(a)     Any provision in an employment agreement which provides that an employee
shall assign or offer to assign any of his or her rights in an invention to his
or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either. (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; (2) Result from any work performed by
the employee for the employer.

 

(b)     To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 